DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 9/3/2020.
Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1 and 15 under 35 U.S.C § 103, the arguments have been fully considered but are deemed moot in view of new ground of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Poon (US 2011/0106510 A1, prior art of record, hereinafter as “Poon”) in view of Evans (US 2014/0289852 A1, prior art of record, hereinafter as “Evans”). 

Regarding claim 1, Poon teaches:
A method for operating a wind turbine, the method comprising: 
receiving, with a controller (processor 50 in FIG. 7), a plurality of data inputs from at least one source (FIG. 3 and [0128-0130]: “Monitoring one or more forces and/or one or more moments may include monitoring outputs of one or more condition monitoring sensors placed in or on the gearbox at predetermined locations”), the plurality of data inputs representing a plurality of different monitored attributes of a component of the wind turbine ([0130]: “The condition monitoring sensors may be capable of detecting acceleration, velocity and displacement. …, the sensors may be capable of sensing other forces acting on the gearbox e.g. sound pressure, sound power, sound intensity or temperature”. The sensed data include different attributes of a component of the wind turbine such as acceleration, velocity, displacement or forces acting on the gearbox); 
Poon also teaches to use the measured input data to determine the damage level and the remaining useful life of the gearbox of the wind turbine, and take corresponding actions. But Poon does not teach combining, with the controller, each of the different monitored attributes to 
However, Evans teaches in an analogous art: 
combining, with the controller (module 110 in FIG. 1), different measures of wear to compute a single consolidated risk index for the component (FIG. 3 as shown below and [0046]: “The damage index axis 310 corresponds to a damage index (e.g., … a composite damage index based on several measures of wear …”. Evan teaches to combine different measures of wear to compute a single consolidate risk index for the bearing), the single consolidated risk index defining a deviation from a nominal behavior of the component (as recited above, the risk/damage index relates to damage/wear of the bearing so it defines the wear/deviation from a nominal behavior/(without wear) of the bearing); 
forecasting, with the controller, a range of potential risk indices progressing from the consolidated risk index over a defined plurality of component cycles (FIG. 3 as shown below and [0046]: From current state 340, the future potential damage/risk indices are forecasted over a defined plurality of cycles. The future potential damage/risk indices vary over a range as shown as distribution 374 in FIG. 3), wherein each potential risk index correlates to a damage potential ([0046]: each future damage/potential risk index correlates to a future potential wear/(damage potential) of the bearing); 
determining, with the controller, a remaining-useful-life distribution based on the damage potential and an end-of-life damage threshold (FIG. 3 as shown below and [0046]: based on the damage index distribution 374 and threshold 360, a remaining-useful-life distribution is determined, as shown in FIG. 3 below); and 
shutting down or idling the system if the remaining-useful-life distribution is below a shutdown threshold ([0052]: “The estimated life (or lives) are provided in the illustrated embodiment to the maintenance and scheduling module 450. Based on … as well as the estimated life (or lives remaining), the maintenance and scheduling module 450 may identify both an appropriate corresponding remedial action (or actions) and time (or times) to perform the remedial action(s). Remedial actions … may include one or more of replacement of a part, repair or re-furbishing of a part, shutdown of a system”. Evans teaches to shut down the system based on the estimated remaining-useful-life, i.e., when the estimated remaining-useful-life is below a preset threshold, the system is shut down for maintenance).
FIG. 3 in Evans (text and arrow are added by Examiner for illustration):

    PNG
    media_image1.png
    499
    591
    media_image1.png
    Greyscale



Regarding claim 2, Poon-Evans teach all the limitations of claim 1.
Poon further teaches:
receiving, with the controller, a plurality of time-series-data inputs from at least one sensor configured to monitor the component during operation ([0128]: “Forces and moments acting on the gearbox are monitored over time 38. Forces and moments acting on the gearbox are continuously monitored during operation. These measurements may be taken at a regular sampling frequency of e.g. 50 Hz”. This teaches the measured inputs are time-series-data with values measured at predetermined time intervals).

Regarding claim 5, Poon-Evans teach all the limitations of claim 1.
Poon further teaches:
determining, with the controller, a confidence band for the range of potential risk indices (Poon teaches in [0158]: “A percentage confidence is again associated with each prediction, which may be combined with the probability calculated using the model-based diagnosis approach”. Since Evans teaches to forecast a range of potential risk indices, Poon’s this teaching can be combined with Evans’ teaching, to teach determining a confidence band for the range of potential risk indices).
Evans further teaches:
selecting a historical-risk-index data set from a historical fleet-turbine data set for each of a plurality of systems over a defined plurality of component cycles ([0027]: “The physical diagnostic information may include current and/or historical information regarding the physical portion 152 of the functional system 150”; And [0046]: “The slope 350 may be based for example on modeling based on historical wear ..”. All these teach the historical data set are selected for modeling); 
modeling, with the controller, the range of potential risk indices for the component (FIG. 3 and [0046]: From current state 340, the future potential damage/risk indices are forecasted over a defined plurality of cycles. The future potential damage/risk indices vary over a range as shown as distribution 374 in FIG. 3); 
determining, with the controller, a best-fit risk index progression for the component (FIG. 3 and [0046]: “The slope 350 may be based for example on modeling based on historical wear or security level progression for an identified state or condition (or type of state or condition)”. The best-fit risk index progression 350 is determined);  

Poon-Evans teach all the limitations except determining, with the controller, an averaged fleet risk index over the defined plurality of component cycles; determining, with the controller, a covariance of the historical-risk-index data set for each of the plurality of wind turbines relative to the averaged fleet risk index.
However, Examiner takes Official Notice that it is a common practice to determine an average and a covariance of a data set containing multiple data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Poon-Evans to make the method wherein forecasting the range of potential risk indices further comprises determining, with the controller, an averaged fleet risk index over the defined plurality of component cycles; determining, with the controller, a covariance of the historical-risk-index data set for each of the plurality of wind turbines relative to the averaged fleet risk index. One of ordinary skill in the art would have been motivated to do this modification since it is a common practice.

Regarding claim 6, Poon-Evans teach all the limitations of claim 5.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Poon based on the teaching of Evans, to make the method wherein the defined plurality of component cycles is set to zero when the risk index for each of the plurality of wind turbines crosses a predetermined threshold. One of ordinary skill in the art would have been motivated to do this modification since it help “improve availability and/or quality of service, operation, performance, and/or reliability of the system being analyzed or monitored”, as Evans teaches in [0013]. 

Regarding claim 7, Poon-Evans teach all the limitations of claim 1.
Poon further teaches:
converting, with the controller, the range of potential risk indices into the damage potential via a damage-to-risk index correlation, wherein the damage-to-risk index correlation is determined by performing a regression on a historical fleet-turbine failure data set ([0150]: “The process of identifying the underlying trend using Response Surface Methodology (RSM) consists of fitting a polynomial to the sample data using linear regression”. The risk/damage index taught by Evans is related to a damage potential of the component. Poon teaches to perform regression to determine the relationship between risk index and damage potential, therefore the risk indices can be converted to damage potential), wherein the historical fleet-turbine failure data set depicts a damage value assigned by inspection and a recorded risk index for the component at time of inspection (to perform the .

Regarding claim 8, Poon-Evans teach all the limitations of claim 1.
Evans further teaches:
establishing the end-of-life damage threshold based at a damage level at which a likelihood of failure of the component or secondary damage to the system exceeds an acceptable limit (the damage threshold 360 in FIG. 3); 
determining, with the controller, a number of predicted cycles required to reach the end-of-life damage threshold for each sample of a sampling (the number of predicted cycles required to reach the damage limit is determined, as a remaining-useful-life, such as the 370 shown in FIG. 3) ; and 
combining, with the controller, the determined number of predicted cycles for each sample so as to produce a remaining-useful-life distribution between an upper confidence interval and a lower confidence interval defining a confidence band (as shown in the FIG. 3 above, the determined remaining-useful-life for each sample is combined to produce a remaining-useful-life distribution curve, as shown in the FIG. 3. The remaining-useful-life is statistically predicted therefore it is associated with confidence levels and is between an upper and a lower confidence intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Poon based on the teaching of Evans, to make the method wherein determining the remaining-useful-life distribution further comprises establishing the end-of-life damage threshold based at a damage level at which a likelihood of failure of the component or secondary damage to the wind turbine exceeds an acceptable limit; 

Regarding claim 9, Poon-Evans teach all the limitations of claim 1.
Evans further teaches:
determining, with the controller, a ratio of component cycles to a specified time interval based on a historical operations data set for the system ([0046]: “The time/cycle axis 320 corresponds to an amount of time and/or number of cycles or other measure of duration experienced (or to be experienced) by a functional system”. Evans teaches the number of cycles can be converted to a time interval since the ratio of each cycle to a time interval is determined); and 
forecasting, with the controller, the remaining-useful-life distribution relative to time via the ratio (as shown in FIG. 3 above, the remaining-useful-life distribution is forecasted relative to time axis 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Poon based on the teaching of Evans, to make the method to further comprise determining, with the controller, a ratio of component cycles to a specified time interval based on a historical operations data set for the wind turbine; and forecasting, with the controller, the remaining-useful-life distribution relative to time via the 

Regarding claim 10, Poon-Evans teach all the limitations of claim 9.
Evans further teaches:
generating, with the controller, an output table indicating a probability of component failure over each of a plurality of time intervals (as shown in FIG. 3 above, Evans teaches a remain-useful-life distribution which is a curve of probability of component failure versus time intervals, therefore, Evans inherently teaches a table indicating a probability of component failure over each of a plurality of time intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Poon based on the teaching of Evans, to make the method to further comprise generating, with the controller, an output table indicating a probability of component failure over each of a plurality of time intervals. One of ordinary skill in the art would have been motivated to do this modification since it help “improve availability and/or quality of service, operation, performance, and/or reliability of the system being analyzed or monitored”, as Evans teaches in [0013]. 

Regarding claim 11, Poon-Evans teach all the limitations of claim 1.
Poon further teaches:
performing an inspection of the component (FIG.2 and [0114]: “The responses of the actual manufactured gearbox are detected and recorded using the end-of-line test sensors placed on the gearbox 30”. This teaches to inspect the gearbox); 
assigning a damage grade corresponding to an observed degree of damage of the component (FIG.2 and [0114]: as recited above, the gearbox is inspected for its wear condition, i.e., a wear/damage grade is assigned/recorded for the gearbox); 
providing the damage grade to the controller (FIG.2 and [0114]: the recorded damage/wear grade is sent to the controller); 
determining, with the controller, a difference between the damage grade and a forecasted damage level based on the risk index (FIG. 2 and [0115]: “An array of recorded residuals is then generated 32. The recorded residuals are calculated based on differences between the simulated responses of the nominal model and the recorded responses of the manufactured gearbox, detected using the end-of-line test sensors”); and 
refining, with the controller, a model for forecasting the range of potential risk indices relative to the defined plurality of component cycles, wherein the refinement is based on the determined difference between the graded observed degree of damage and the forecasted damage potential based on the risk index (FIG. 2 and [0124]: “Following an end of line test, a unique model may be generated for each gearbox that leaves a production line. Each unique model is generated using the dimensions and clearances inferred from the end of line test and may remain related to the corresponding gearbox throughout its operational life”. This teaches to refine/generate a model to forecast the potential risk indices).

. 

Claims 3-4 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poon in view of Evans, and in further view of Shi (US 2010/0042383 A1, prior art of record, hereinafter as “Shi”). 

Regarding claim 3, Poon-Evans teach all the limitations of claim 2.
But Poon-Evans do not teach down selecting, with the controller, the plurality of time-series-data inputs to establish the plurality of monitored attributes; applying, with the controller, an upper and a lower normalcy bounds to each of the plurality of monitored attributes, the upper and lower normalcy bounds defining a range of data inputs consistent with a baseline, healthy component, the upper and lower normalcy bounds being based on a historical fleet-turbine data set; detecting, with the controller, a deviation of at least one of the monitored attributes from the range defined by the normalcy bounds; defining, with the controller, a predicted error for each of the plurality of monitored attributes, wherein the predicted error reflects an amount of deviation of the respective monitored attribute from the respective normalcy bounds; squaring, with the controller, the predicted error for each of the plurality of monitored attributes; and summing, with the controller, the squared predicted error for each of the plurality of monitored attributes so as to compute the consolidated risk index for the component, wherein a nonzero value indicates an operation outside normalcy bounds for the component.
However, it is a common practice to sum the squared error terms from orthogonal/independent attributes, to generate a consolidated error term. Also it is a common 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Poon-Evans based on the teachings of Shi, to make the method wherein determining the consolidated risk index for the component further comprises down selecting, with the controller, the plurality of time-series-data inputs to establish the plurality of monitored attributes; applying, with the controller, an upper and a lower normalcy bounds to each of the plurality of monitored attributes, the upper and lower normalcy bounds defining a range of data inputs consistent with a baseline, healthy component, the upper and lower normalcy bounds being based on a historical fleet-turbine data set; detecting, with the controller, a deviation of at least one of the monitored attributes from the range defined by the normalcy bounds; defining, with the controller, a predicted error for each of the plurality of monitored attributes, wherein the predicted error reflects an amount of deviation of the respective monitored attribute from the respective normalcy bounds; squaring, with the controller, the predicted error for each of the plurality of monitored attributes; and summing, with the controller, the squared predicted error for each of the plurality of monitored attributes so as to compute the consolidated risk index for the component, wherein a nonzero value indicates an operation outside normalcy bounds for the component. One of ordinary skill in the art would have been motivated to do this modification since it is a common practice.

Regarding claim 4, Poon-Evans-Shi teach all the limitations of claim 3.
Evan further teaches:
defining a risk index threshold, wherein defining the risk index threshold balances an early fault detection with a possibility of a false alarm (FIG. 3 and [0046]: Evan teaches to set a damage/risk index threshold 360, which inherently is set to balance sensitivity to false alarm); and 
prior to forecasting the range of potential risk indices, detecting a crossing of the risk index threshold by the consolidated risk index for the component (FIG. 3: the component will be repaired after the damage/risk index across the threshold 360, wherein the number of operating cycles is reset to 0 as a starting point. Therefore, forecasting the range of potential risk indices starts from the starting point when the risk index crosses the threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Poon-Shi based on the teaching of Evans, to make the method to further comprise defining a risk index threshold, wherein defining the risk index threshold balances an early fault detection with a possibility of a false alarm; and prior to forecasting the range of potential risk indices, detecting a crossing of the risk index threshold by the consolidated risk index for the component. One of ordinary skill in the art would have been motivated to do this modification since it help “improve availability and/or quality of service, operation, performance, and/or reliability of the system being analyzed or monitored”, as Evans teaches in [0013].

Claims 16, 17, 18, 19 and 20 recite a system to conduct the operation steps in the method of claims 3, 5, 7, 8 and 10 respectively with patentably the same limitations. Therefore, claims 16, 17, 18, 19 and 20 are rejected for the same reasons recited in the rejections of claims 3, 5,7, 8 and 10 respectively.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Poon in view of Evans, and in further view of NAKAMURA (US 2013/0214534 A1, prior art of record, hereinafter as “NAKAMURA”). 

Regarding claim 12, Poon-Evans teach all the limitations of claim 1.
But Poon-Evans do not teach the controller is a farm controller and the wind turbine is one of a plurality of wind turbines of a wind farm.
However, NAKAMURA teaches in an analogous art: 
the controller is a farm controller and the wind turbine is one of a plurality of wind turbines of a wind farm (FIG. 1 and [0047]: “An operation control system 10 of FIG. 1 controls operation of a wind farm 1 having a plurality of wind turbines 100A-100C”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Poon-Evans based on the teaching of NAKAMURA, to make the method wherein the controller is a farm controller and the wind turbine is one of a plurality of wind turbines of a wind farm. One of ordinary skill in the art would have been motivated to do this modification since the central farm controller can control all the wind turbines in the farm, as NAKAMURA teaches in [0047]. 

Regarding claim 13, Poon-Evans-NAKAMURA teach all the limitations of claim 12.
NAKAMURA further teaches:
grouping, with the farm controller, maintenance activities for each of the wind turbines based on the remaining-useful-life distributions for each of the plurality of wind turbines over specified time intervals ([0088]: “when estimating the maintenance cost C of ; and 
generating, with the farm controller, a maintenance schedule for the wind farm ([0091]: “the candidate maintenance timing that maximizes the profit of the entire wind farm 1 is selected, for each of the wind turbines 100A-100C, in the maintenance timing selection unit 23 (step S16)”. This teaches to generate a maintenance schedule for the wind farm, by grouping maintenance together to save maintenance cost).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Poon-Evans based on the teaching of NAKAMURA, to make the method to further comprise grouping, with the farm controller, maintenance activities for each of the wind turbines based on the remaining-useful-life distributions for each of the plurality of wind turbines over specified time intervals; and generating, with the farm controller, a maintenance schedule for the wind farm. One of ordinary skill in the art would have been motivated to do this modification since it can help reduce maintenance cost, as NAKAMURA teaches in [0088].

Regarding claim 14, Poon-Evans-NAKAMURA teach all the limitations of claim 13.
NAKAMURA further teaches:
redistributing, with the farm controller, at least a portion of a power generation requirement from the wind turbine to at least one other wind turbine of the wind farm ([0088]: “the maintenance cost of the component of each of the wind turbines 100A-100C is estimated in the maintenance cost estimation unit 16 based on the remaining lifetime ; and 
alternating periods of idling with periods of active power generation for the wind turbine so as to reduce a number of component cycles per unit of time, wherein reducing the number of component cycles per unit of time delays an approach to the shutdown threshold to facilitate the grouping of repair activities for each of the wind turbines (as recited above, and also shown in FIG. 4: changing the output power of the wind turbine to a lower value than its rated power, i.e., reducing the number of operating cycles per unit of time, will delay an approach to the maintenance threshold (as shown in FIG. 4), hence facilitate the grouping of maintenance activities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Poon-Evans based on the teaching of NAKAMURA, to make the method to further comprise redistributing, with the farm controller, at least a portion of a power generation requirement from the wind turbine to at least one other wind turbine of the wind farm; and alternating periods of idling with periods of active power generation for the wind turbine so as to reduce a number of component cycles per unit of time, wherein reducing the number of component cycles per unit of time delays an approach to the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115